340 S.W.3d 669 (2011)
Terry FRANCISES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71921.
Missouri Court of Appeals, Western District.
May 3, 2011.
S. Kate Webber, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before GARY D. WITT, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Terry Francises appeals from the circuit court's judgment denying his Rule 24.035 post-conviction relief motion after an evidentiary hearing. We affirm. Rule 84.16(b).